Citation Nr: 1548807	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 1982 to March 1988.  Prior to her entering into active duty, she was serving with the U.S. Army Reserve and had an initial period of active duty for training from May to August of 1981.  The record also shows the Veteran had a second period of service 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that, due to the location of the Veteran's residence, however, the jurisdiction of her appeal remains with the RO in Baltimore, Maryland.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted for additional development.

The Veteran contends that her COPD is related to her military service.  Specifically, she has alleged that it is due to an "acute viral syndrome" that resulted in bronchitis for which she was hospitalized during her period of active duty for training while at Fort Sam Hood in Texas.  The Board notes that she stated this hospitalization was around June 1980; however, she did not enter into Reserve service until September 1980 and her period of active duty for training did not start until May 1981.  Thus, it is more likely that this claimed hospitalization would have been in 1981 rather than 1980.  

The Board notes that the available service treatment records do not provide evidence of this claimed hospitalization and it does not appear that any effort was made to obtain the inpatient treatment records of this hospitalization.  As inpatient treatment records are stored separate from the Veteran's service treatment records, the Board finds that remand is warranted to obtain these records, if available.

The Veteran has also alleged that she had a tour of duty in Germany at the "763 MD Dispensary," which supported a chemical site.  The Board notes that her service personnel records show she was assigned to the 763rd Medical Detachment in Germany.  They also contain documents showing that she was advised of potential exposure to "Agent GB" in 1986.  The Board notes that the term "Agent GB" apparently refers to the nerve agent Sarin.  This documentation also advised her of the symptoms related to overexposure to agent GB to include effects on the respiratory system such as running nose, nasal congestion, a sensation of tightness in the chest, occasional wheezing, excessive secretions in the respiratory tract causing coughing and difficulty in breathing, and excessive salivation, as well as effects to other systems.  This documentation also advised the Veteran that measurements would be taken to determine the degree of her exposure to agent GB.  

The Board notes, however, that there is nothing in her service treatment records to indicate what, if any, exposure she may have had to agent GB.  Thus, remand is warranted to obtain, if available, any documentation to demonstrate that the Veteran was exposed to agent GB and, if so, the measurement of such exposure.

If additional evidence is obtained to demonstrate the Veteran either was hospitalized in 1981 for a respiratory disorder as she contends or was exposed to agent GB during her duty in Germany, a VA examination should be obtained with an opinion as to whether her current COPD is related to either confirmed in-service event.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request it search the record of the medical facility located at Fort Sam Houston, Texas, for inpatient treatment records related to the Veteran for the period of her Reserve active duty for training from May to August of 1981.  Associate all requests and records received with the claims file.  A negative reply should be provided if records are unavailable from any source.

2.  Contact the appropriate agency to inquire about the Veteran's exposure to "agent GB" while serving with the 763rd Medical Detachment in Germany and request documentation verifying that she was exposed to "agent GB" and, if so, the measurement of such exposure.  A negative reply should be provided if records are unavailable from any source. 

3.  Thereafter, if evidence is obtained showing the Veteran was either hospitalized for a respiratory problem during active duty for training in 1981 or exposed to "agent GB" in Germany, then schedule the Veteran for an appropriate VA examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed respiratory disorder (shown in VA treatment records as COPD with emphysema) is related to any disease, injury or event incurred during service.  The examiner should specifically address whether it is etiologically related to an acute respiratory disorder the Veteran was hospitalized for during active duty for training in 1981 or to exposure to "agent GB" during her service in Germany, whichever has been verified.  In rendering an opinion, the examiner must address the Veteran's statements as to a continuity of symptoms, if any.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After ensuring that all efforts to assist the Veteran have been accomplished (to include obtaining an adequate VA examination), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




